Stacy Arnold

500 Westover Dr. #11589
Sanford, NC 27330
803-428-7024
stacy.kaye.arnold@gmail.com

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

5-19- cv-00/3 7- BF

STACY ARNOLD,

Plaintiff,
V. COMPLAINT FOR DECLARATORY
RELIEF, INJUNCTIVE RELIEF
CITY OF ST. JOSEPH, AND DAMAGES
ST. JOSEPH PUBLIC LIBRARY,
OFFICER REBECCA HAILEY (IN HER
PERSONAL AND PROFESSIONAL CAPACITY)
AND ROGER CLARY

me me me ee ee

Defendants

PRELIMINARY STATEMENT

[I|mperative is the need to preserve inviolate the constitutional rights of free
speech, free press, and free assembly in order to maintain the opportunity for free
political discussion, to the end that government may be responsive to the people,
and that changes, if desired, may be obtained by peaceful means.

Charles Evans Hughes, De Jonge v. Oregon, 229 U.S. 353, 365 (1937).

1. Plaintiff Stacy Arnold presents this complaint under the United States Constitution to
resolve her unlawful detention, charge, and chilling violations of her First Amendment right to
petition on a sidewalk as well as the external grounds of a public library. Plaintiff seeks
declaratory and injunctive relief from Defendant St. Joseph Public Library, due to actions and a

policy that violate that the First Amendment. Due to Defendants’ City of St. Joseph’s, Officer

Rebecca Haley’s and Roger Clary’s willful and egregious Constitutional violations, Plaintiff

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - |

Case 5:19-cv-06137-BP Document 1 Filed 10/09/19 Page 1 of 32
seeks not only declaratory and injunctive relief, but also damages, including, but not limited to,
the costs she has incurred and continues to incur in the vindication of her civil rights. The
Constitution is a living document that forms the foundation of our democracy, and Plaintiff was
arrested, intimidated, and prosecuted for engaging in core political speech in the most
appropriate and profoundly compatible place imaginable with discussing matters of public
concern. While Plaintiff seeks multiple forms of relief, she will not be made whole absent a
holding declaring and vindicating her rights, subsequently lifting the chill that Defendants have

placed on the core political speech of Plaintiff and others not before this Court.

JURISDICTION AND VENUE

2. This action arises under 42 U.S.C. § 1983 to redress the deprivation under color of state
law of rights, privileges and immunities secured by the Constitution of the United States. The
rights sought to be redressed are guaranteed by the First, Fourth and Fourteenth Amendments to
the United States Constitution.

3. This Court has original subject matter jurisdiction over the federal Constitutional
violations alleged in this Complaint pinned to the provisions of 42 U.S.C. § 1983, 28 U.S.C. §
1331 and 28 U.S.C. § 1343.

4. As this Complaint involves a question of actual controversy, this Court has jurisdiction to
grant declaratory relief pursuant to 28 U.S.C. § 2201 and 28 U.S.C, § 2202.

5. Venue is proper in the District of Western Missouri under 28 U.S.C. § 1391.

6. This Court has the authority to grant Plaintiff's prayer for costs, including any attorney
fees which Plaintiff may incur, under 42 U.S.C. § 1988.

PARTIES

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES ~ 2

Case 5:19-cv-06137-BP Document 1 Filed 10/09/19 Page 2 of 32
7. Plaintiff Stacy Arnold frequently works as a canvasser. Canvassing involves talking with
people about matters of public concern and often also involves facilitating the collective action
of people who share the same values, to the end that those values may be reflected in the society
in which we find ourselves. While Plaintiff has worked for many causes she believes in, no cause
is closer to her than her belief that people who are working hard and playing by the rules deserve
a fair playing field and should not be living in poverty. Plaintiff has experienced economic
insecurity herself and has worked in restaurants alongside hard-working people who frequently
had to make decisions between paying for rent, healthcare and childcare—decisions that no
human being should ever have to make. While Plaintiff was “on-the-clock” when the incident
described herein occurred, she chese the position, consistent with her work record over the last
six years, because it allowed her a structured and meaningful opportunity to discuss public
questions and affect change.

8. Defendant City of St. Joseph was and still is a municipal corporation, organized and
existing under the Laws of the State of Missouri.

9. Defendant St. Joseph Public Library was and still is a public entity that provides library
facilities and library services to the St. Joseph area.

10. Defendant Officer Rebecca Hailey was and still is a police officer for the City of St.

Joseph. She is sued in her personal and professional capacity.

11. Defendant Roger Clary was a security guard for the East Hills Mall. Defendant Roger

Clary’s contested conduct constituted state action.
STATEMENTS OF FACT

12. On or around noon on January 30, 2018, Plaintiff was positioned on the exterior

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 3

Case 5:19-cv-06137-BP Document 1 Filed 10/09/19 Page 3 of 32
grounds of the East Hills Library, a library within the St. Joseph Public Library branch. She was
circulating a petition registered with the state of Missouri to raise the minimum wage. Plaintiff
asked patrons entering and exiting the library if they would like to sign her petition, while not
positioning neeseil as to block the ingress or egress of patrons. Plaintiff was petitioning the way
that she always does: she would smile and greet people when she saw them, and then would
approach them, casually but non-threateningly—as though she were approaching a friend—and
tell them about the petition.

13. If anyone indicated that they were not a registered voter, had already signed the petition,

did not support the petition, or wanted Plaintiff to go away, Plaintiff smiled at them and told
them to have a good day.

14. At no time did Plaintiff cause crowds to gather.

15. As foot traffic was fairly limited, Plaintiff did ask some individuals in their cars in the
single-row parking lot facing the library. Plaintiff did this by positioning herself about five (5)
feet from people in vehicles and smiling, holding up the petition, and making eye contact. If the
occupant of a vehicle rolled their window down, Plaintiff would ask him or her to sign her
petition. At no time did Plaintiff block or impede vehicular traffic.

16. Plaintiff had petitioned in front of the library the preceding Saturday with no problems
whatsoever. At no point on the preceding Saturday was she approached by an employee or agent
of the Library with a request that she stop petitioning or amend any aspect of how she was
petitioning.

17. Shortly after Plaintiff had begun petitioning on January 30, 2018, a mall security vehicle
arrived. Two individuals were inside of the vehicle. One individual (later identified via Sunshine
request as Defendant Roger Clary) told Plaintiff that she could not petition at the library.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 4

Case 5:19-cv-06137-BP Document 1 Filed 10/09/19 Page 4 of 32
18. Neither Defendant Roger Clary nor the individual accompanying him expressed any
complaint or concern about the way Plaintiff was petitioning. Neither or them asked Plaintiff to
acquiesce to any type of petitioning restriction. Neither of them informed Plaintiff that there was
a designated area or asked her to remain in or move to said area. Neither of them asked Plaintiff
to stop talking to people in their cars. Neither or them referred Plaintiff to the library director or
her designee. Neither of them mentioned any adequate, alternative locations from which Plaintiff
could petition. Neither of them differentiated property belonging to the library and property
belonging to the mall. On the contrary, Defendant Roger Clary told Plaintiff that the librarian
had called to complain about Plaintiff's petitioning, that the mall owned the entire library
grounds and that no one had ever been allowed to petition there.

19. Before the incident complained of herein transpired, Plaintiff had googled, “Can I
petition in front of a public library?” and the first result linked her to Groene v. Seng’ WL
5680261 (D. Neb. 2006), which she had read. Like any reasonable person reading that decision,
Plaintiff rightfully believed that she had a right to petition in front of the library. She rightfully
pointed out to the then-nameless security guard—Defendant Roger Clary—that she had a First
Amendment right to petition in front of the library. She told him that if he thought otherwise that
he would need to call the police and have them make a determination. She also told him that if
the police agreed with him that she would get the badge number of the officer and leave.

20. The then-nameless security guard, Defendant Roger Clary, became irritated. Plaintiff told
him that if she were at the mall she would happily leave, to which Defendant Roger Clary argued

that the library was no different than the mall. Plaintiff Stacy Arnold and Defendant Roger Clary

 

'As of June 18, 2019, this is still the first result on google for “Can I petition in front of a public library?”
hitps://blog. librarylaw.corn/librarylaw/2006/07/can_you_prohibi.html
COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 5

Case 5:19-cv-06137-BP Document 1 Filed 10/09/19 Page 5 of 32
verbally disagreed with each other over at least two Constitutional questions: 1) whether or not
petitioning in front of a public library is protected by the First Amendment and 2) whether or not
petitioning in front of a public library with private ownership is protected by the First
Amendment. Notably, Plaintiff Stacy Arnold and Defendant Roger Clary did not verbally
disagree over whether or not confining petitioning to a designated area in front of a library was a
permissible restriction under the First Amendment, as Defendant Roger Clary made Plaintiff
aware of no such designated area, claiming, once again, that the mall owned the entire library
and that no one had ever been allowed to petition there.

21. Defendant Roger Clary called the police. A recording of this call obtained via
a Sunshine request to the St. Joseph PD and redacted by an agent of Plaintiff is attached hereto as
Exhibit A; it is accompanied by a transcript written by Plaintiff. Pursuant to Fed. R. Civ. P.
5.2(f), Plaintiff is also filing an unredacted recording of this call under seal.

22. Plaintiff Stacy Arnold then called her boss, who, at Plaintiff's request, also called the
police. A recording of this call obtained via a Sunshine request to the St. Joseph PD and redacted
by an agent of Plaintiff is attached hereto as Exhibit B; it is accompanied by a transcript written
by Plaintiff. Pursuant to Fed. R. Civ. P. 5.2(f), Plaintiff is also filing an unredacted recording of
this call under seal. In the recording, the individual who was Plaintiff's boss at the time of the
conduct complained of herein says that he wants to “make sure she [Plaintiff] has a right to be at
a public library petitioning.” The operator did not indicate that Plaintiff should leave or stop
petitioning but did indicate that an officer was on the way and would make a determination.

23. The call for service report regarding this incident indicates that Defendant
Roger Clary placed his call to the police around 12:10 pm and that Plaintiffs boss placed his call
to the police around 12:14 pm. Plaintiff obtained a copy of the call for service report via a

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 6

Case 5:19-cv-06137-BP Document 1 Filed 10/09/19 Page 6 of 32
Sunshine request. A redacted copy is attached hereto as Exhibit C. Pursuant to Fed. R. Civ. P.
5.2(f), Plaintiff is also filing an unredacted copy of the call for service report under seal.

24. Plaintiff then asked the then-nameless security guard—Defendant Roger Clary—for his
name so that she could follow up regarding the incident, as Plaintiff had a suspicion that he was
not being truthful, and he refused to tell her his name. Plaintiff recorded the Defendant security
guard refusing to tell her his name. A copy of this recording is attached hereto as Exhibit D. The
other individual who was in the vehicle—Zachary Langford—who gave no command to leave,
gave Plaintiff his card. In fact, the only recollection that Plaintiff has of leaving the sidewalk area
and stepping onto the parking lot after mall security arrived was to walk forward in order to
accept the card of Zachary Langford.

25. Plaintiff was out of earshot of mall security and on the phone with her boss when two
officers arrived. Defendant Officer Rebecca Hailey stepped out of her vehicle. “Get off your
phone,” she commanded Plaintiff, and Plaintiff got off her phone, without argument and without
question. Defendant Officer Rebecca Hailey then dramatically asked Plaintiff “What are you
doing, on private property?” and immediately followed this question with a command for
Plaintiff to “give me your ID.” And Plaintiff walked forward towards Defendant Officer
Rebecca Hailey to give her Plaintiff’s ID, without argument and without question. The call for
service report regarding this incident—Exhibit C—displays Plaintiff's full name and birthdate in
the description added at 12:28:06 as well as a number resembling Plaintiff's ID number—one
digit is missing—at 12:28:20.

26. Defendant Officer Rebecca Hailey then asked Plaintiff something to the effect of if she
was aware that she could not petition at the library, and to this Plaintiff did not agree. Plaintiff
then rightfully stated that she was “aware that this a public forum.” Plaintiff recorded the

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 7

Case 5:19-cv-06137-BP Document 1 Filed 10/09/19 Page 7 of 32
interaction from this point onward until her phone was unlawfully seized. A copy of this
recording is attached hereto as Exhibit E. Defendant Officer Rebecca Hailey then responded with
“it’s actually not,” at which point Plaintiff vocalized that if Defendant Officer Rebecca Hailey
wanted her to leave that she would leave, requested the defendant officer’s badge number, and
indicated that she, Plaintiff, would not disobey an order.

27. Defendant Officer Rebecca Hailey then alleged that Plaintiff was trespassing because the
security guard had already asked her to leave. Plaintiff repeated her request for the badge number
of the defendant officer.

28. Defendant Officer Rebecca Hailey did not provide Plaintiff with her badge number.

29. Instead, she said, “we’re gonna do this the easy way.” She then turned directly to

Defendant Roger Clary and asked him if he wanted to prosecute for trespassing. Defendant
Roger Clary said “yeah,” and Defendant Officer Rebecca Hailey said “perfect,” and then she
proceeded to put Plaintiff in pink handcuffs that resembled a sex toy.

30. Plaintiff did not resist arrest, and excessive force was not used.

31. Defendant Officer Rebecca Hailey did not, at any time, distinguish between property
belonging to the library and property belonging to the mall. She did not make Plaintiff aware of
any designated area and/or ask Plaintiff to move to or remain in said area. And she certainly did
not inform Plaintiff of any adequate, alternative areas in which she could petition or discuss
public questions.

32. While Defendant Officer Rebecca Hailey was giving Plaintiff a free ride to the Buchanan
County Jail, she raised her voice, and, with a tone of anger, indicated that petitioning in St.

Joseph was becoming “a really big problem.” “Are there more of y’all?” Defendant Officer

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 8

Case 5:19-cv-06137-BP Document 1 Filed 10/09/19 Page 8 of 32
Rebecca Hailey asked the handcuffed Plaintiff, as though the Constitution were a dead letter, and
pedtioning were an act of civil disobedience. But all of this was not enough for Defendant.

33. Instead of reporting the facts of the incident thus far complained of herein as they
transpired, Defendant Officer Rebecca Hailey cooked up her own alternative version of events.
Plaintiffs police report, a copy of which is attached hereto as Exhibit F, contains at least two
counts of material misrepresentation.

(a): Defendant Officer Rebecca Hailey wrote that Plaintiff “immediately became verbally
combative with officers and said she didn’t have to leave because it was her First
Amendment right.” While Plaintiff indeed expressed disagreement with the Defendant
Officer over the library’s status as a public forum, she obeyed the Defendant Officer’s
every command. Plaintiff did nor tell Defendant Officer Rebecca Hailey that she didn’t
have to leave, nor did Plaintiff think that would have been a good strategy to help her
cause. As stated above in paragraph 26, Plaintiff made it clear that if Defendant Officer
Rebecca Hailey wanted her to leave that she would leave, requested the badge number of
Defendant, and said that she would not disobey Defendant’s order. Moreover, far from
“immediately becom[ing] verbally combative with officers,” Plaintiff obeyed the orders
of the responding officer: she got off of her phone when told to do so by Defendant
Officer Rebecca Hailey and she gave Defendant Officer Rebecca Hailey her
identification as instructed, without argument and without question.

(b): Defendant Officer Rebecca Hailey also wrote that Zachary Langford—not the then-
nameless security guard—was the one who made the complaining call to dispatch, as
well as the one who said that he wanted to prosecute for trespassing. In actuality, the
security guard who refused to tell Plaintiff his name, Defendant Roger Clary, is the one

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 9

Case 5:19-cv-06137-BP Document 1 Filed 10/09/19 Page 9 of 32
who called dispatch (a fact evidenced by the call for service report—Exhibit C) as well as

the one who indicated that he wanted to prosecute for trespassing. For the court’s

reference, Plaintiff has also included a snippit of the call for service report below, and has

circled the name of the caller.

 

      
  
    

Gon weg
Log Datoffime  Entored By Action Description

ONSOOTE 121014 gnorton Call Created ew call created. Cal Type: ?, Location: , Phone Number: , Nama:
OUSGO1E 1210014 gration Person Added Name:

OUSW2I1E 12:10:20 — gnorten Location Location: 3702 FREDERICK AVE, Venue: SJ

OUDWANE 12:10:20 gneston Rasat Alen Levet Fire Alar Level Reset

OUIVSNS IZIG2 — gnorton Nanative Added IN FRONT OF THE LIGRARY

0302018 12:10:30 ~— gnarten blarrative Added SUGJ REPUISNG TO LEAVE MALL LOT

OUINBA 121048 — gnerten Narrative Added WF EARLY 208

OUSWANIB 124049 — gnerton Call Type Newtallype: 1402, Status: In Progress, Prierity: 2

OUBW2018 12:29:10 gnorton Narralive Added CALLER IS SECURITY FOR THE MALL

CHSWRO1E 12:11:26  gnonon Nannie Agded LW BLA COAT WH) TURTLE NECK BLK PANTS AND GLK BOOTS
ONSW201B 12:11:31 gneston Person Updated NamafCLAR'Y, ROGER Location: <UNKNOWN>

MAVAIE 273  gnorton Call Updated Phone Member (6 16)246-1880

CUSWANB 124143  gnotton Person Added Name: EAST HILLS MALL SECURHY,),.

CIBON1E 127148 gnorten Narrative Added CALLER 18 OUT WITHHER

O1N2018 121242 Andrea Rese incident Created Added tncktent humber, ORE 1400110100, Number: 2018.00007401
OUGNMIBIZI242 = =Andes Rose Unit Stoius Action Unit 2x5 Dispaiched

OBO218 121242 Andrea Rose Unit States Action Unit 207 Dispatched

Plaintiff has also included snippits from her police report below for the court’s reference.

The name of the person who Defendant Officer Rebecca Hailey indicated was the

complainant is circled.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 10

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 10 of 32
 

 

 

 

 

Case Report —

 

 

 

 

 

 

Summary
Print Date/Time: 02/02/2018 10:56 St Joseph Police Department -
Login iD:  aevans ORI Number: *  MO0170100
Case Number: 2018-00007401 :
Case
_ Gase Number, 2018-00007401 : incident Type: Trespass
Location: 3702 FREDERICK AVE Occurred From: 01/30/2018 12:10
: __.. STMOSEPH, MO 61506 Occurred Thru: 01/30/2018 12:28
Reperting Officer ID: 34265 - Halley Disposition:
Disposition Date:
Reported Date: 01/20/2018: 12:10 Tuesday
Offenses
No, Group/ORi Crime Gade Statute Description Counts
7 wmooTioTG0 80d 20-51 (8) TRESPASS PUBL “5
Address Phone Race Sex Dds ;
Tis S TeTH St 726 ie =
ST JOSEPH, MO 64601 24
3702 FREDERICK AVE. (818)279-S667
“i ST JOSEPH, MO 64506
Suspect 1 ARNOLD, STACY KAYE 1589 RACCOON RD (803)428-7024 White: Female Os0Hons
MAYESVILLE, SC 29104-8995 32
Victim 1 Society 1606 S: BELT HWY (816}232-10B7
ST JOSEPH, MO.64507
OfficerID: Bhailey, Narrative

_ ON 01-30-2018 AT 1212 HOURS, OFFICER KNE
REFERENCE TO TRESPASSING. CALLER,

LEAVE THE MALL PROPERTY FOR SOLICI

 
  
 

  

‘ RESPONDED TO 3702 FREDERICK AVE, IN

 
 

NGFORD ADVISED A WHITE FEMALE WAS ASKED TO

REFUSED TOLEAVE.

' OFFICER'S MADE CONTACT WITH STACY KAYE ARNOLD (06-10-1985), WHO IMMEDIATEL , !
cc , TELY BECAME VERBALLY
COMBATIVE WITH OFFICER'S. SHE TOLD US IT WAS HER FIRST AMENDMENT RIGHT AND SHE DIDN'T HAVE TO

LEAVE BECAUSE IT WAS PUBLIC PLACE.

TISSUED ARNOLD A CITY SUMMONS A:

5150.00.

  
 

ADVISED HE WANTED TO PRESS CHARGES FOR TRESPASSING, 1 |
HER PERSON, AND TRANSPORTED HER TO BOOKING. |

ND BOOKED HER IN FOR CITY TRESPASS WITH A CASH OR SURETY BOND OF

34. Plaintiff was charged with violating the St. Joseph City Code Ordinance 20-51. The

ordinance reads as follows: “Trespass. (a) A person commits the offense of trespass if he enters

or remains unlawfully upon real property of another. The fact that a person has no intent to enter

unlawfully or remain unlawfully is no defense to this section. (b) A person enters unlawfully or

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 11

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 11 of 32
remains unlawfully in or upon premises when he is not licensed or privileged to do so. A person
who, vépardless of his purpose, enters or remains in or upon premises which are at the time open
to the public does so with license and privilege unless he defies a lawful order not to enter or
remain, personally communicated to him by the owner of such premises or by other authorized
person. A license or privilege to enter or remain in a building which is only partly open to the
public is not a license or privilege to enter or remain in that part of the building which is not open
to the public. (c) Trespass is a misdemeanor. (Code 1969, § 16-140(b)(5); Gen. Ord. No. 834, §
1(16-48), 11-13-90) State law reference(s)--Similar provisions, RSMo 569.010(8), 569.150.”

35. The “victim” that was listed on Plaintiff's police report was none other than society.
While the freedom of speech does not depend upon the popularity of said speech, or the
likelihood that said speech will result in social change, if “society” can reasonably be defined to
include the electorate of Missouri, 62% of them, like Plaintiff, also believed that working people
deserve more, and voted to approve the measure; and, partially because of the petitioning of
Plaintiff and others, the government was responsive to the people, and a change that was desired
by the people was secured by peaceful means. Yet this same “society” is listed as a victim on
Plaintiff's police report, even though Plaintiff was engaging in core political speech in front of a
public library, the most profoundly compatible place imaginable with discussing such important
public questions.

36. The East Hills Library was not listed on the police report. The East Hills Mall and the
East Hills Library have separate addresses. The address of the East Hills Mall is 3702 Frederick
Ave, St. Joseph; MO 64506. The address of the East Hills Library is 502 N Woodbine Rd, St.
Joseph, MO 64506.

37. (a) There is a sidewalk that runs parallel to the entrance of the East Hills Library.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 12

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 12 of 32
Pictures of this sidewalk are attached hereto as Exhibits G, H, I and J. Although it extends far
beyond the front library doors, the sidewalk has a beginning and an end. (b) In front of the
sidewalk is a single row of parking spaces, in front of the spaces is a vehicular pass-through that
cars must utilize to access the library, and on the other side of the vehicular pass-through sits the
mall parking lot. (c) A statue of a girl with a dove surrounded by sidewalk now stands in place
of what was once five parking spaces in the single row of spaces in front of the library. A copy
of what appears to be a blueprint for trading the parking spaces for the installation of a statue and
related landscaping is attached hereto as Exhibit K. This document was provided to Plaintiff by
Mary Beth Revels, the library director. (d) The sidewalk surrounding the statue is intertwined
with and physically indistinguishable from the sidewalk that is parallel to the library. (e) There
are four benches, two to the right and two to the left of the statue. (f) Between the statue and the
sidewalk are rocks. (g) There was, at the time of Plaintiff's arrest, and on January 2, 2019, a sign
in the rocks that read: “Rock Garden/Take a rock for inspiration/Share one for motivation/or/
Leave a rock to help the garden grow!” A picture of this sign is attached hereto as Exhibit L. (h)
Messages as well as artwork were displayed on some of the rocks in the garden. (i) There is a.
plaque in front of the statue that reads: “Girl With Dove/Artist: Tom Corbin/Generously donated
to the St. Joseph Public Library by the Bradley Charitable Trust and the William T. Kemper
Foundation Commerce Bank, Trustee.” A picture of this plaque is attached hereto as Exhibit M.
(j) According to Google maps, public bus stops 13 and 19 are located in front of the statue.

38. Although Defendant Roger Clary told Plaintiff that the East Hills Mall owned the entire
library grounds, this was misrepresentation, most likely malicious misrepresentation. Upon
information and belief: (a) The public library itself owns the property from and including the
parallel sidewalk (not to include the parts of the sidewalk to the front, right and left of the statue).

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 13

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 13 of 32
A copy of the final plat of the library knoll is attached hereto as Exhibit N. This copy was given
to Plaintiff by Mary Beth Revels. A copy of the property line for the East Hills Library—5S02 N
Woodbine Ave—obtained from the St. Joseph Department of Public Works and Transportation
is attached hereto as Exhibit O. (b) The East Hills Mall owns the parking spaces. (c) An area
where five parking spaces used to be is owed by the mall with an easement granted to the library
for the purpose of the installation of a statue and related landscaping. A copy of the easement,
obtained via informal request to Mary Beth Revels, is attached hereto as Exhibit P. (d) Plaintiff
was standing in the easement area when she was arrested.

39. The library had a published policy on petitioning and the distribution of literature at the |
time of Plaintiff's arrest. This policy indicated that petitioning was allowed in undifferentiated
“areas designated by staff.” It also indicated that petitioners were “not to pursue patrons.”
Plaintiff obtained a copy of this policy via informal request to Mary Beth Revels; it is attached
hereto as Exhibit Q. Another similar, but more detailed policy adopted on 3/27/18 included
specific locations of designated areas as well as a picture of the designated area in front of the
East Hills Library. The policy was once again revised/edited on July 8/23/2019. Among the edits
are the inclusion of “public assembly” and a shift in the location of the designated area at the
East Hills Library. A copy of the library policy on petitioning as of 9/27/2019 is attached hereto
as Exhibit R.

40. Neither Defendant Roger Clary nor Zachary Langford made Plaintiff aware of any
distinction in property ownership. Nor did either of them ask Plaintiff to move to a designated
area; Defendant Roger Clary claimed that the mall owned everything and told Plaintiff that no
one had ever been allowed to petition at the library. To the best of Plaintiff's recollection—and
certainly unbeknownst to her at the time—she moved back and forth several times between the

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 14

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 14 of 32
publicly owned sidewalk that served a public purpose and the physically indistinguishable
privately owned sidewalk that served a public purpose/easement. Once, as Plaintiff traversed
from the public property to the private property/easement, Defendant Roger Clary gave her the
following “command”: “you just stay right there,” he said smugly. In between the arrival of
mall security and the police, Plaintiff recalls asking two people/parties to sign her petition. To
the best of Plaintiff’s recollection, both of these asks were made on library property (on the
publicly owned sidewalk), and at least one of them resulted in a citizen signing the petition. As
stated in paragraph 24, the only recollection that Plaintiff has of stepping onto the parking lot
after the arrival of mall security was to accept the card of Zachary Langford.

41. There could not be a place more profoundly compatible with discussing public
questions and petitioning than on the external grounds of a public library. Given former Chief
Justice Charles Evans Hughes’s observation that it is through free discussion that changes may
be obtained through peaceful means, the area around the statue itself is also uniquely and
profoundly compatible with discussing public questions: according to the sculptor of the statue, it
was originally dedicated to the United Nations as a symbol of peace. Moreover, the interactive
rock garden, that seems to invite passersby to contemplate meaning, further rings of profound
compatibility with discussing public questions.

42. Case law, in addition to supporting Plaintiff's right to discuss public questions in public
places that are compatible with public discourse, also supports Plaintiff's right to evoke First
Amendment concerns on both the public property and the private property that is used for public
purposes, Cornelius v. NAACP Legal Def. & Educ. Fund, 473 U.S. 788, 801 (noting that “a
speaker must seek access to public property or to private property dedicated to public use to
evoke First Amendment concerns” (emphasis added)). While the cases that Plaintiff would

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 15

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 15 of 32
characterize as the closest factual analogues to her situation present only persuasive authority,
two courts had specifically considered the question of the public fora status of the external
grounds of a public library as of January 30, 2018. One determined that they were public fora.
Prigmore v. City of Redding, 211 Cal. App. 4" 1322, 1328, 1340 (2012) (holding that “the trial
court correctly determined the area outside the Library to be a public forum” and concluding that
“Jeafletting on the walkways and entrance of the Library must be permitted according to the
principle that ‘one who is rightfully on a street which the state has left open to the public carries
with him there as elsewhere the constitutional right to express his views in an orderly fashion...’
(citing Jamison v. Texas, 318 U.S. 413, 416 (1943)). The other determined that they were likely
public fora. Deans v. Las Vegas Clark Cnty Library Dist. 220 F. Supp. 3d 1058, 1060 (District of
Nevada, 2016)). Moreover, the case referenced in paragraph 19 above, Groene v. Seng, WL
5680261 (D. Neb. 2006), specifically addressed the question of petitioning on the non-perimeter
sidewalks of publicly and privately owned government buildings, including libraries, and
determined that these sidewalks/walkways were “likely public fora.” It is in this context that the
City of St. Joseph charged Plaintiff with trespassing.

43. Plaintiff sat in the St. Joseph municipal courtroom on March 6, 2018, a day before her
arraignment was scheduled, and watched the judge. She noted a sign in the back of the
courtroom that read “you are URGED not to plead guilty if you do not think that you are guilty.”
Plaintiff hired and paid a criminal defense attorney the morning of March 7, 2018, prior to her
arraignment. Plaintiff nevertheless arrived at the municipal ccurt at the time her arraignment was
scheduled; she was told that she was still on the docket and was referred to the prosecuting
attorney. “You don’t have an attorney,” the prosecuting attorney said to Plaintiff, in a tone that
was menacing and taunting.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 16

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 16 of 32
44. The trespassing charge against Plaintiff was eventually dismissed; however, this did not
occur until July 25, 2018, long after Defendant City of St. Joseph was shown the video of
Plaintiff telling Defendant Officer Rebecca Hailey that she would not disobey an order, and five
(5) days before Plaintiff was scheduled for trial in the St. Joseph municipal court.

45. All acts alleged herein of the Defendants, and their members, officers, agents, employees
or persons acting at their behest or direction, were done under color and pretense of law.

46. Plaintiff paid $350 for a criminal defense attorney to review her case and then $1500 for
the defense of the charge. Plaintiff paid a Sunshine request fee in the amount of $42.30 to the St.
Joseph Police Department for information related to this incident. Furthermore, she has thus far
has incurred courier fees in the amount of $450 related to obtaining information about the
incident complained of herein.

47, Plaintiff lost wages for multiple reasons directly attributable to the incident complained
of herein. Plaintiff was unable to work on the day following the incident as she was in a state of
psychological shock due to the difficulty of reconciling petitioning in front of a public library
with getting arrested. Plaintiff also missed work on at least several occasions to perform tasks in
St. Joseph directly related to this incident to include: researching the title of the property in
question, finding and retaining a criminal defense attorney, watching the judge so that she could
make an assessment as to whether or not pleading pursuant to her conscience might land her the
- maximum penalty (which is six months in jail), and appearing for her arraignment.

48. Plaintiff has since incurred numerous expenses in the furtherance of vindicating her civil
rights, including, but not limited to, Plaintiff's Westlaw bill, Plaintiff's PACER bill, Plaintiff's
membership to the LA Law Library, Plaintiff's membership to Courtroom 5, Plaintiffs civil
lawsuit basics classes and Plaintiff's civil rights class.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 17

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 17 of 32
49. Plaintiff, who had never before been arrested, found the experience unsettling, and also
experienced damages in that she experienced apprehension, mental distress, inconvenience,
anxiety, feelings of unjust treatment, and emotional pain and suffering. In fact, Plaintiff
experienced feelings of unjust treatment, apprehension, mental distress, inconvenience, anxiety
and emotional pain and suffering for which each and every cause of action herein was a moving
force. Plaintiff's discovery of the misrepresentation on her police report as well as the fact that
Defendant Roger Clary had misrepresented the property ownership in particularly struck Plaintiff
as an abomination of ordered liberty, and Plaintiff was overwhelmed with feelings of anxiety,
feelings of unjust treatment, and the uncertainty of justice.

50. Plaintiff has been injured by the Constitutional violations complained of herein, and
Plaintiff is entitled to equitable relief, costs, and damages.

51. Moreover, Plaintiff has suffered the loss of First Amendment freedoms and irreparable
harm. Defendants’ policies and actions against Plaintiff and her speech have a chilling effect on
the Free Speech rights of Plaintiff and others not before this Court.

52. Plaintiff would like to return to the external grounds of the East Hills Library to petition
for another cause she cares about in the future, both because it is an area wholly and profoundly
compatible with petitioning, and also because Plaintiff wishes to lift the chill that Defendants
have shadowed before the First Amendment rights of Plaintiff and those not before this court.

FIRST CAUSE OF ACTION
VIOLATION OF THE FIRST AMENDMENT
OF THE UNITED STATES CONSTITUTION
FREEDOM OF SPEECH - CONSTITUTIONAL QUESTION

(against Defendants City of St. Joseph, Defendant Officer Rebecca Hailey in her Official
Capacity? and St. Joseph Public Library)

 

2 Plaintiff has no interest in arguing that the City of St. Joseph and Officer Rebecca Hailey in her official capacity do
not function as the same suable entity; they are listed separately here to as accurately as possible describe who did
what to whom.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 18

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 18 of 32
53. Plaintiff hereby incorporates by reference all foregoing allegations as if set forth fully
herein.

54. The library policy on petitioning was and is facially invalid; it is/was not narrowly
tailored to serve a cognizable, much less a compelling/significant government interest, nor is it
reasonable. Specifically, confining human communication to a box on the external grounds of a
public library is unnecessary to achieve any cognizable government interest and moreover it
places a substantial burden on speech—it elevates perceived public inconvenience above our
rights as citizens to speak freely and naturally with other citizens about public questions.
Furthermore, the library policy also contained/s a clause—“must not pursue patrons”—that is
impermissibly vague in that it covers over multiple distinctions and affords unbridled discretion
to city officials and employees in its interpretation, affording Defendants ample opportunity to
enforce the policy in an ad hoc, arbitrary and/or discriminatory manner.’

55. A library is a forum for information and ideas.

56. Wherever the title of a public library may rest, St. Joseph City Code Ordinance 20-51 is
unconstitutional as applied to peacefully petitioning on its exterior grounds.

57. Moreover, St. Joseph City Code Ordinance 20-51 is unconstitutional as applied to
peacefully petitioning on a public sidewalk, including all of the public sidewalk surrounding the
East Hills Library.

58. Even if the private property in question (which serves the same public purpose as the

 

>The policy in effect on January 30, 2018, the date when Plaintiff was arrested, did not specify where the designated
areas were located, allowing further unbridled discretion to library staff to enforce the policy in an ad hoc manner.
Plaintiff seeks no monetary relief from this because: 1) Defendant St. Joseph Public Library enacted a
different/revised policy specifying the locations of the designated areas and 2) while Plaintiff maintains that the
policy itself is facially invalid, she greatly appreciated the revision.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 19

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 19 of 32
public property and is physically indistinguishable from the same) is not subject to First
Amendment protection, the library policy on petitioning as applied to the publicly owned
exterior grounds of the East Hills Library was and is facially invalid; it is/was not narrowly
tailored to serve a cognizable, much less a compelling/significant government interest, nor is it
reasonable.

59. Defendant Officer Rebecca Hailey, in her official capacity, did not inform Plaintiff of
any adequate alternative locations from which Plaintiff could petition, and even asserted that
petitioning itself was becoming “a really big problem,” chilling and preventing the effective
exercise of PlaintifP s First Amendment rights.

60. In the event that case law surrounding this Constitutional question presents unique
interpretive challenges (e.g. a “method of analysis” that contains dispositive “categories” in
which the Justices of the Supreme Court have not come to a binding agreement concerning the
content and significance of the same, and somewhat of a 50/50 split amongst Supreme Court
Justices as to what constitutes a “sidewalk,”) Defendant City of St. Joseph did not—at any stage
of its involvement—adhere to the First Amendment requirement to “give the benefit of any
doubt to protecting rather than stifling [Plaintiff's] speech,” Citizens United v. Federal Election
Com’n, 558 U.S. 310, 327 (2010) (citing Federal Election Com’n v. Wisconsin Right to Life,
Inc, 551 U.S. 449, 469 (2007) (citing New York Times Co. v . Sullivan, 376 U.S. 254, 269-270
(1964)). Defendant City of St. Joseph—by and through Defendant Officer Rebecca Hailey in her
official capacity—did not give the benefit of the doubt to protecting Plaintiff's speech by

allowing her to remain on the entire exterior library grounds‘ and Defendant City of St. Joseph

 

4 She also did not allow Plaintiff to remain in the designated area, the existence—though not the location—of which
was clearly established beyond doubt on January 30, 2018. This matter is discussed in a subsequent cause of action.
COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 20

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 20 of 32
did not give the benefit of the doubt to protecting Plaintiff's speech when it decided to press
charges. But perhaps the most egregious and apparent violation of the First Amendment’s
requirement that the benefit of the doubt is given to protecting speech lies in Defendant Officer
Rebecca Hailey not giving Plaintiff the benefit of the doubt from the time that the police were
called on her behalf to make a determination to the time that she arrested Plaintiff after Plaintiff
told her that she would not disobey an order: arresting someone who has requested a
determination from law enforcement concerning her ability to peacefully petition in front of a
public library, who is willing to comply with a determination that she disagrees with, places a
deathly chill on speech that goes far beyond simply ordering Plaintiff to leave the library.
Equally chilling and oozing of repugnance to the First Amendment is the fact that the City of St.
Joseph chose to continue prosecuting Plaintiff after being shown the video in which Plaintiff
indicates that she would not disobey an order.

61. Plaintiff's arrest, charge and prosecution were not passive.

62. Plaintiff would like to return to both the publicly and privately owned external grounds
of East Hills Library to petition about causes that she cares about in the future and to lift the chill
that Defendants have placed on core political speech.

WHEREFORE, Plaintiff respectfully prays that this court:
A. Enter a judgment of declaratory and injunctive relief.
SECOND CAUSE OF ACTION
VIOLATION OF THE FIRST AMENDMENT
OF THE UNITED STATES CONSTITUTION
FREEDOM OF SPEECH -
VIOLATION OF A CLEARLY ESTABLISHED RIGHT

(against Defendants Roger Clary, Officer Rebecca Hailey—in her personal capacity—and
City of St. Joseph)

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 21

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 21 of 32
63. Plaintiff hereby incorporates by reference all forgoing allegations as if set forth fully
herein.

64. In their enthusiasm to sock it to Plaintiff (re: the Constitutional question at issue in the
preceding cause of action), Defendants swept a violation of Plaintiff's clearly established rights
under the umbrella of said enthusiasm.

65. The ability of petitioners to “stand outside library buildings on library district property in
areas designated by staff” had been clearly established since 3/8/2010 on what was then the
published guidelines on petitioning and the distribution of literature. See Exhibit Q. It was also
clearly established, on January 30, 2018, that the First Amendment activity is protected in
designated areas. Moreover, on January 30, 2018, it was clearly established that the East Hills
Mall did not own the entire library grounds, See Exhibits N and O.

66. Even assuming, arguendo, that Defendant Roger Clary, who refused to identify himself,
was an authorized person within the meaning of the St. Joseph Code Ordinance 20-51, his
command that Plaintiff leave the “mall property”/entire undifferentiated library swept within its
ambit property titled to the library, including the nominally clearly established “area[] designated
by staff.”

67. The notion that a lawful command to jeave the real property of another can include both
the real property of the party in question + more real property that does not actually belong to
the party in question defies ordered liberty. Defendant Roger Clary’s command maliciously
misidentified the ownership of the premises in question (the library), and as such it was not a
lawful command.

68. The call for service report—Exhibit C—indicating that Plaintiff was “in front of the

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 22

Case 5:19-cv-06137-BP Document 1 Filed 10/09/19 Page 22 of 32 —
library,” coupled with Defendant Roger Clary’s call to the non-emergency line—Exhibit A—in
which he states that Plaintiff is “right here in front of the library” and that the “library did call to
complain about it,” provides referential support to an already reasonable inference that
Defendant Roger Clary, indeed, asked Plaintiff to leave the entire library grounds without
differentiating the public and the private property. Moreover, Defendant Roger Clary’s other
“command”/smug suggestion to Plaintiff that she “just stay right there” when, unbeknownst to
Plaintiff, she traversed from the publicly owned sidewalk serving a public purpose to the
physically indistinguishable privately owned sidewalk serving a public purpose—if accepted as
true—supports a reasonable inference that Defendant Roger Clary’s misrepresentation of the
ownership of the exterior grounds of the library was malicious.

69. Defendant Officer Rebecca Hailey—and indeed, any reasonable officer responding to
the call—should have been aware that the area in question was “the library;” it is described as
such on the call for service report (Exhibit C).

70. Either Defendant Officer Rebecca Hailey made no effort to decipher 1) to whom the
external grounds of the library were titled and 2) if petitioning was allowed under the First
Amendment on the external grounds of the library (in a designated area or otherwise), or,
alternatively, already knew the answers to 1) and 2) and willfully discarded this knowledge.

71. Plaintiff was not a danger to anyone; there was no assertion from any party that she was,
and, especially given that calls to the non-emergency line had been placed on behalf of both
Plaintiff and Defendant Roger Clary outlining a difference of opinion, any reasonable officer
would have, at the bare minimum, found out to whom the library grounds were titled as well as if
there were a clearly established right to petition there.

72. Defendant Officer Rebecca Hailey denied Plaintiff access to the entire exterior library

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 23

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 23 of 32
grounds—the private property, the easement, and the public property, including the clearly
established (at least nominally) designated area—for the purpose of petitioning and discussing
public questions with her fellow citizens living in a democratic society in violation of Plaintiff's
constitutionally protected right of free speech. The method by which Defendant Officer Rebecca
Hailey denied Plaintiff access was not by asking her to leave, but instead by arresting her.

73. The City of St. Joseph charged Plaintiff with violating ordinance 20-51, and did not drop
this charge until five (5) days before Plaintiff was scheduled for trial on July 30, 2018, which had
a chilling effect on Plaintiff's speech as well as the speech of others not before this Court.
WHEREFORE, Plaintiff respectfully prays that this court:

A. Grant Plaintiff any and all applicable nominal, compensatory, general and punitive

damages.

THIRD CAUSE OF ACTION
VIOLATION OF DUE PROCESS
FABRICATION OF EVIDENCE
(against Defendant Officer Rebecca Hailey - in her individual capacity)

74. Plaintiff hereby incorporates by reference all forgoing and subsequent allegations as if
set forth fully herein.

75. At the time in which Defendant Officer Rebecca Hailey willfully, deliberately and
maliciously wrote lies on Plaintiff's police report, the right to be free from falsified material
evidence was—and still is—implicit in any meaningful conceptualization of ordered liberty.

76. Under no circumstances would any objectively reasonable officer think it lawful to make

up evidence.

77. Defendant Officer Rebecca Hailey’s material misrepresentation on Plaintiff's police

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 24

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 24 of 32
report is conscience-shocking in that it: 1) is consistent with using her badge of authority to
protect and serve her own ego as well as the ego of her co-conspirator Defendant Roger Clary,
instead of protecting and serving the people and 2) corrupts the truth-seeking function of the trial
process.

78. The difference between obeying and disobeying an officer of the law is material. See
Exhibit E of Plaintiff telling Defendant Officer Rebecca Hailey that is she wanted her to leave
that she, Plaintiff, would leave. Compare to Plaintiff's police report—Exhibit
F—which reads that “‘she [Plaintiff] said that she didn’t have to leave because it was a sablie
place.” The inconsistency between Plaintiff's video and Plaintiff's police report lends referential
support to an already reasonable inference supporting Plaintiffs allegation that Defendant
Officer Rebecca Hailey’s aforementioned statement on Plaintiff's police report was false.

79. The proper identity of the complaining party is also material and a prerequisite for any
factfinder to determine any other factual dispute. Specific to the context here, Plaintiff's
allegation that Defendant Roger Clary misrepresented the title of the property in question would
have to overcome at least two hurdles before it could be presented to a factfinder: 1) It would be
Plaintiff's word against Defendant Officer Rebecca Hailey’s word that Zachary Langford was
indeed not the complaining party, and 2) Plaintiff had no clue as to who the actual complaining
party was. The inconsistency between the complaining party listed on the call for service
report—Exhibit C—and the complaining party listed on Plaintiff's police report—Exhibit F—
lends referential support to an already reasonable inference supporting Plaintiff's allegation that

Defendant Officer Rebecca Hailey misidentified the complainant on Plaintiff's police report.

 

> Plaintiff actually found out the identity of Defendant Roger Clary as a by-product of a Sunshine Request that she
wrote aiming at obtaining a record of her boss’s call to the non-emergency line.
COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 25

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 25 of 32
80. Defendant Officer Rebecca Hailey’s fabrication of evidence unnecessarily impeded
the truth-seeking process, caused Plaintiff an undue burden in working to demonstrate the truth,
was a moving force behind Plaintiff's damages (including apprehension, mental distress,
inconvenience, anxiety, feelings of unjust treatment, uncertainty, and emotional pain and
suffering), and was not fair.
WHEREFORE, Plaintiff respectfully prays that this court:
A. Grant Plaintiff any and all applicable nominal, compensatory, general and punitive

damages.

FOURTH CAUSE OF ACTION
CONSPIRACY TO DEPRIVE PLAINTIFF
OF HER CONSTITUTIONAL RIGHTS
(against Defendants St. Joseph Public Library, Roger Clary and
Officer Rebecca Hailey - in her individual capacity)
81. Plaintiff hereby incorporates by reference all forgoing and subsequent allegations as if
set forth fully herein.
82. At the time of the conduct complained of herein, Plaintiff had a clearly established right

to be free from conspiratorial conduct to deprive Plaintiff of her Constitutional rights.

Defendant St. Joseph Public Library and Defendant Roger Clary conspired to deprive
Plaintiff of her First Amendment rights.

83. Upon information and belief, on or around noon on January 30, 2018, a librarian of
Defendant East Hills Library contacted Defendant Roger Clary and requested that he eject
Plaintiff from the external library grounds—including the clearly established designated area—in
violation of Plaintiff's First Amendment rights.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 26

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 26 of 32
84. The joint conspiratorial enterprise referenced in the preceding paragraph involved a
meeting of the minds.

85. Defendant Roger Clary’s call to the St. Joseph police department—Exhibit A—
indicating that “the library called to complain about it [presumably Plaintiff's petitioning]” lends
referential support to an already reasonable inference that the aforementioned meeting of the

minds did indeed take place.

Defendant Roger Clary and Defendant Officer Rebecca Hailey conspired to deprive
Plaintiff of her right to due process and equal protection under the law.

86. At some point between Plaintiffs arrest and Defendant Officer Rebecca Hailey writing
Plaintiff's police report, Defendant Officer Rebecca Hailey and Defendant Roger Clary
conspired to conceal the identity of Defendant Roger Clary, the complaining party.

87. The joint conspiratorial enterprise referenced in the preceding paragraph involved a
meeting of the minds.

88. The conspiracy between Defendant Roger Clary and Defendant Officer Rebecca Hailey
significantly impeded the due course of justice, as described in the preceding cause of action.

89. Defendant Roger Clary and Defendant Officer Rebecca Hailey, in conspiring to conceal
the identity of Defendant Roger Clary acted willfully, wantonly and maliciously to deprive
Plaintiff of her Constitutional rights and moreover to retaliate against her for exercising her First
Amendment rights.

90. The discrepancy between the complaining party as listed on the call for service report—
Exhibit C—and the complaining party listed on Plaintiff's police report—Exhibit F—supports a
reasonable inference that the aforementioned meeting of the minds did indeed take place.

91. The video from Plaintiff's cell phone taken on January 30, 2018 of Defendant Roger

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 27

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 27 of 32
Clary refusing to tell her his name—Exhibit D—supports a reasonable inference that the
aforementioned meeting of the minds was willful, wanton, and malicious.
WHEREFORE, Plaintiff respectfully prays that this Court:

A. Grant Plaintiff any and all applicable nominal, compensatory, general and punitive

damages.

FIFTH CAUSE OF ACTION
VIOLATION OF THE FIRST AMENDMENT - RETALIATION
(against Defendant Officer Rebecca Hailey - in her individual capacity)

92. Plaintiff hereby incorporates by reference all forgoing allegations as though set forth
fully herein.

93. Disagreeing with an officer (as opposed to disobeying), filming an officer in a public
place, and requesting an officer’s badge number are not crimes, but protected speech/activity.

94. While Plaintiff contends that any reasonable and prudent officer would have found out to
whom the property in question—“the library”—was titled before making an arrest for
trespassing, regardless of whether or not Defendant Officer Rebecca Hailey had probable cause
or arguable probable cause to arrest Plaintiff, Plaintiff's arrest was retaliatory.

95. The exact same circumstances and facts were known to Defendant Officer Rebecca
Hailey when she first arrived at the East Hills Library and requested Plaintiff's ID as were
known to her when she declared that “We’re gonna do this the easy way,” and arrested Plaintiff.

96. In between Officer Rebecca Hailey arriving and arresting Plaintiff, the following

occurred:
(a) Defendant Officer Rebecca Hailey requested that Plaintiff get off her phone and
Plaintiff got off her phone;

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 28

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 28 of 32
(b) Defendant Officer Rebecca Hailey asked Plaintiff for her ID, and Plaintiff gave
her Plaintiff's ID:

(c) Defendant Officer Rebecca Hailey asked Plaintiff something to the effect of if she
was aware that she could not be at/petition at the library;

(d) Plaintiff expressed disagreement with Defendant Officer Rebecca Hailey’s legal
theory regarding the Constitutional question outlined in the first cause of action
herein;

(e) Plaintiff began to record Defendant Officer Rebecca Hailey;

(f) Plaintiff requested Defendant Officer Rebecca Hailey’s badge number and

(g) Plaintiff told Defendant Officer Rebecca Hailey that she would not disobey an
order.

97. Defendant Officer Rebecca Hailey arrested Plaintiff after (a) - (g) transpired, as opposed
to before they transpired, when the same set of circumstances and facts were known to her. The
arrest was in retaliation for (d), (e), and (f}—in retaliation for Plaintiff not cowing to her legal
theory, or being bullied into accepting it, in retaliation for Plaintiff recording her, and in
retaliation for Plaintiff requesting her badge number (which Defendant Officer Rebecca Hailey
never produced).

98. Prior to 97(a) - (f) transpiring, Plaintiff was similarly—indeed identically—situated to
herself as to after 97(a) - (f) transpired in terms of the facts and circumstances that would be
known to any officer at that time. In between the time that Officer Rebecca Hailey arrived and
the time that she arrested Plaintiff, Plaintiff was a physical threat to no one, Plaintiff did not ask

anyone to sign her petition, and Plaintiff did nothing other than the facts represented in (a) - (g).

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 29

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 29 of 32
99. Defendant Officer Rebecca Hailey’s retaliatory arrest of Plaintiff was neither an
acceptable use of Defendant Officer Rebecca Hailey’s badge of legal authority nor her pink
handcuffs.

100. Arrest was not the only form of retaliation. The material misrepresentation on Plaintiff's
police report was also retaliatory and a misuse of Defendant Officer Rebecca Hailey’s badge of
authority.

101. Plaintiff's exercise of her First Amendment rights—to include not cowing to Defendant
Officer Rebecca Hailey’s legal theory via disagreeing with her (not disobeying), recording
Defendant Officer Rebecca Hailey, and requesting Defendant Officer Rebecca Hailey’s badge
number—was a substantial or motivating factor in Defendant Officer Rebecca Hailey’s decision
to arrest Plaintiff and subsequently falsify material information on her police report.

102. Retaliatory arrest and false information on a police report which impedes the general
course of justice would chill a person of ordinary firmness from exercising their Constitutional
rights.

WHEREFORE, Plaintiff respectfully requests that this court:
A, Grant Plaintiff any and all applicable special, general, compensatory and punitive

damages.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this court:
A. Enter judgment declaring that the acts and policies of Defendants as described in this
complaint violate the United States Constitution, and may not lawfully be enforced or
repeated in the future;

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 30

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 30 of 32
B. Enter a judgment declaring that petitioning is core political speech that is protected on the
exterior grounds of a public library, regardless of title, and that any restrictions must be
narrowly tailored;

C: Enter a judgment declaring that petitioning is core political speech that is protected on
interior sidewalks of public buildings used for public purposes, regardless of title, and
that any restrictions must be narrowly tailored;

D. Enter a judgment declaring that the Library policy on petitioning is facially invalid and
impermissibly vague;

E. Issue a permanent injunction enjoining the Defendants, their employees and agents, and
all persons acting under their direction, from lawfully repeating the actions complained of
herein;

F, Grant Plaintiff her any reasonable attorney fees incurred and costs pursuant to 42 U.S.C.
1988 and other applicable laws;

G. Grant Plaintiff any and all applicable special, general and compensatory damages against
Defendant Officer Rebecca Hailey, Defendant Roger Clary and Defendant City of St.
Joseph;

H. Against Defendant Officer Rebecca Hailey and Defendant Roger Clary, punitive
damages;

I. Grant any other relief that this Court would deem necessary and proper.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 31

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 31 of 32
STACY ARNOLD, Plaintiff

s/Stacy Arnold

Stacy Arnold

500 Westover Dr. #11589
Sanford, NC 27330
803-428-7024
stacy.kaye.arnold@gmail.com

 

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 32

Case 5:19-cv-06137-BP Document1 Filed 10/09/19 Page 32 of 32
